UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

UNITED STATES OF AMERICA
— Y=
EDUARDO TALENTINO,

Defendant.

oo ee oe se we

oe

Xx

 

POOUM ESE” |

LECCE ok a

 

eye dhe
PHC US

PATE coe / lo :

 

 

Lime rencmrae reat

 

PROTECTIVE ORDER

20 Cr. 31 (VB)

On the motion of the United States of America, by

Geoffrey S. Berman, United States Attorney, through his counsel,

Marcia S. Cohen, Assistant United States Attorney (“the

Government”), pursuant to Federal Rule of Criminal Procedure

16(d), and for good cause shown,

IT IS HEREBY ORDERED THAT:

1. All materials relating to Victim-1, including

documents, electronic data, and audio/visual materials, provided

by the Government to the defense in this action pursuant to Rule

16 of the Federal Rules of Criminal Procedure; Title 18, United

States Code, Section 3500; Brady v. Maryland; and/or United

States v. Giglio, with the exception of the search warrant

affidavits and applications, are considered “Confidential

Information.”

2. Confidential Information disclosed to the

defendant or to his counsel in this case during the course of

proceedings in this action:
(a)

Shall be used by the defendant and his counsel

only in connection with this criminal action;

(b)

Shall not be disclosed in any form by the

defendant or his counsel except as set forth in paragraph 2(c)

below; and

(c)

May be disclosed by the defendant or his counsel

in this action only to the following persons (hereinafter

“Designated Persons”):

i.

di.

iii.

iv.

3.

investigative, secretarial, clerical, paralegal
and student personnel employed or otherwise
retained by the defendant's attorney;

independent expert witnesses, investigators,
expert advisors or other third parties retained
in connection with this action;

fact witnesses or other third-parties, and their
respective counsel, interviewed or consulted by
the defendant’s counsel or a member of the
defense team in the course of investigating or
defending the case, and

such other persons as hereafter may be authorized
by agreement, in writing, of the parties or by

the Court upon a defendant's motion.

Confidential Information disclosed to the

defendant or to his counsel during the course of proceedings in

this action, including any and all copies made of said material,

shall, at the conclusion of this matter, either be returned to

the Government or shredded and destroyed. This matter will be
concluded upon expiration of the period for direct appeal from
any verdict in the above-captioned case, the period of direct
appeal from any order dismissing any of the charges in the
above-captioned case, or the granting of any motion made on
behalf of the Government dismissing any charges in the above-
captioned case, whichever date is latest.

4, The defendant and his counsel shall provide a
copy of this Order to Designated Persons to whom they disclose
Confidential Information pursuant to paragraphs 2(c) (i), (ii)
and (iii). Designated Persons shall be subject to the terms of
this Order and shall sign an acknowledgment, to be retained by
defense counsel, indicating that they have received and reviewed
the terms of this Order and understand that they are bound by it
before being provided with, shown, or read the contents of any
materials produced pursuant to terms of this Order.

5. Defense Counsel may, at any time, notify the
Government that Defense Counsel does not concur in the
designation of documents or other material as Confidential
Information subject to this Order. If the Government does not
agree to de-designate such document or material, Defense Counsel
may thereafter move the Court for an Order de-designating such

documents or materials. Such documents or material shall be
deemed subject to this Order unless and until the Court rules
otherwise. Notwithstanding anything herein to the contrary, the
parties agree that Rule 16(d) of the Federal Rules of Criminal
Procedure applies to disputes regarding regulating discovery.

7. If any dispute should arise between the parties
to this action as to whether any documents, materials or other
information is Confidential Information subject to the
provisions of this Order, such documents, materials and
information shall be considered Confidential Information pending
further Order of this Court.

8. The provisions of this Order shall not be
construed as preventing the disclosure of any information in any
motion, proceeding, hearing, trial or sentencing held in this
action or to any District Judge or Magistrate Judge of this
Court or any other court for purposes of this action. Nor shall
the provisions of this Order be construed as preventing

disclosure of any information publicly available or information
obtained by the defendant or his counsel from a source other

than the Government.

 

 

Dated: White Plains, New York
Vid ( 2|6| 20
HON. VINCENT BRICCETTI ==

UNITED STATES DISTRICT JUDGE

   

 

‘duardo Talen Sino Jasope*Ser, a
Cc sel for™Eduardo Talentino
